DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 12/09/2020. The applicant submits one Information Disclosure Statement dated 12/09/2020. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to applications with a priority date of 12/23/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 8, 9, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1- 4, 8, 9, and 20 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 101
Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and/or observation without significantly more. The claims recite a device for monitoring a vehicle. The claims fail the first prong of the 2019 Subject Matter guidance by stating an abstract idea. The feature of the independent claim are a generic housing, sensor, non-volatile memory, and processor performing the operations of receiving sensor data, detect a predetermined condition occurs, and then store the data. Some of the dependent claims state what constitutes various types of data. However, the data is transformed or used in a new manner. 
This judicial exception is not integrated into a practical application because the data is collected and stored and used to perform a new or improved operation. The storing of the data is a generic operation that a memory of a computer system performs. The data is not processed or transformed in any way. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to use the collected data in a meaningful way. The data is stored, however, it isn’t used to notify an occupant of a policy or rule violation and how that violation is prosecuted. The claims are similar to the 2019 Subject Matter guidance example 42 claim 2 where collected data isn’t used in a new or improved manner. Thus the claims are not eligible for patent protection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “predetermine condition” without identifying what the feature constitutes. One skilled in the art would not be able to determine the scope of the feature as it isn’t clear what structure is used to collect what specific data to define the feature.
Claims 1 – 5, 8 – 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “metadata” without identifying what the feature constitutes. One skilled in the art would not be able to determine the scope of the feature as the feature appears to be directed to various different data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 6 – 8, 10, 11,  17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams US 2020/0175783.
As per claim 1, A device for monitoring a vehicle, the device comprising: 
a housing configured to be mounted within the vehicle; (Adams paragraph 0010 discloses, “The system includes a processor, an image sensor coupled to the processor, an environment sensor coupled to the processor, and a memory coupled to the processor. The memory stores processor-executable instructions that, when executed, cause the processor to: detect, via the environment sensor, an environment condition corresponding to a potential vehicle damaging event”)
at least one sensor arranged in the housing and configured to capture sensor data; (Adams paragraph 0010 discloses, “The system includes a processor, an image sensor coupled to the processor, an environment sensor coupled to the processor, and a memory coupled to the processor. The memory stores processor-executable instructions that, when executed, cause the processor to: detect, via the environment sensor, an environment condition corresponding to a potential vehicle damaging event”)
a non-volatile memory arranged in the housing and configured to store data; (Adams paragraph 0074 discloses, “Those skilled in the art will recognize that the described processes may be implemented as a part of computer-executable code stored in volatile or non-volatile memory, as part of an application-specific integrated chip (ASIC), etc.”) and 
a processor arranged in the housing and operatively connected to the at least one sensor and the non-volatile memory, the processor being configured to: 
receive sensor data from the at least one sensor captured while the vehicle is operated; (Adams paragraph 0024 discloses, “For example, the image sensor 112 can be oriented to capture image data of a door panel, a quarter panel, a fender, a wheel rim/tire, a windshield/window, or any other physical component on the vehicle that may be damaged during the course of vehicle operation or when the vehicle is parked in a parking facility.” And paragraph 0031 discloses, “the video data stream can capture the damage occurrence at a time that may be before, during, and after the damage event.”
detect whether a predetermined condition of the vehicle occurs based on the sensor data; (Adams paragraphs 0024 and 0031) and 
store, in the non-volatile memory, the sensor data captured while the vehicle is operated and metadata indicating whether the predetermined condition has occurred. (Adams paragraph 0035 discloses, “As an example, the vehicle 110 can include a vehicle inspection application 106 and sensor data 108. The vehicle inspection application 106 can include instructions for generating image data of one or more physical portions of the vehicle 110. The image data can represent the condition of the vehicle 110 at that particular time or time slot. The image data can subsequently be stored as sensor data 108 in the memory 104.” And paragraph 0042 discloses, “The vehicle data 294 may be stored in a database structure for tracking the vehicle make/model, mileage information, vehicle history, or successive image data representing vehicle condition of the respective vehicles 210.”)
As per claim 2, The device of claim 1, wherein: the at least one sensor includes a smoke particulate sensor; (Adams paragraph 0026 discloses, “The environment sensor 114 can be configured to detect cigarette smoke or cigar smoke.”) and 
the processor is configured to detect whether a passenger of the vehicle is smoking in the vehicle based on sensor data received from the smoke particulate sensor and store, in the non-volatile memory, the metadata indicating whether the passenger of the vehicle is smoking. (Adams paragraph 0053 discloses, “For example, in response to an airborne irritant sensor detecting smoke within the vehicle interior, the processor can generate, via an image sensor mounted within the vehicle, image data for capturing image data of the vehicle cabin.”)
As per claim 3, The device of claim 1, wherein: the at least one sensor includes a volatile organic compound sensor; (Adams paragraph 0032 discloses, “evidence of source causing odour, etc.”) and the processor is configured to detect an odor within vehicle based on sensor data received from the volatile organic compound sensor and store, in the non-volatile memory, the metadata indicating that the odor was detected. (Adams paragraph 0050 discloses, “In some examples, the processor can also receive an initial olfactory condition from an odour sensor within the vehicle for capturing an initial odour condition at the beginning of the vehicle rental period.” And paragraph 0045 discloses, “In some examples, the remote server 290 can initiate the odour or electronic nose sensor for generating an “odour rating” of the vehicle interior (e.g., good/bad rating). For example, if the vehicle interior is free of odours from cigarette smoke or other offensive odour, the initial olfactory condition can be “good”; whereas if the vehicle interior is riddled with cigarette smoke or other airborne irritant, the initial olfactory condition can be indicated as “poor””)
As per claim 4, The device of claim 1, wherein: the at least one sensor includes at least one of an acceleration sensor and a gyroscope; and 
the processor is configured to detect damage to the vehicle based on sensor data received from the at least one of the acceleration sensor and the gyroscope and store, in the non-volatile memory, the metadata indicating that the damage to the vehicle was detected. (Adams paragraph 0030 discloses, “In some examples, the environment sensor 114 can include a shock sensor for detecting vehicle vibration. In some examples, the shock sensor can detect vibration or sudden shock at a vehicle suspension system that is greater than a threshold shock value. For example, the shock sensor can generate data for determining whether the force of an abrupt shock likely corresponds to the vehicle 110 hitting a curb, rolling over a speed bump at a high rate of speed, or other vehicle movement that can cause damage to an underside of the vehicle. As illustrating examples, the shock sensor can be configured to detect shock associated with the vehicle hitting a curb, resulting in wheel rim damage or resulting in damage to vehicle components that are exposed underneath the vehicle. In another example, the shock sensor can be configured to detect shock associated with the vehicle traveling over road obstacles, resulting in vehicle components becoming dislodged (e.g., exhaust pipe dislodging from brackets and dangling along road surface).”)
As per claim 6, The device of claim 1, wherein the at least one sensor includes a camera configured to capture images of a cabin of the vehicle. (Adams paragraph 0025 discloses, “the image sensor 112 can be an in-vehicle image sensor for capturing image data of the vehicle interior.”)
As per claim 7, The device of claim 6, the processor being further configured to: trigger the camera to capture an image in response to detecting that the predetermined condition has occurred. (Adams paragraph 0053 discloses, “In some examples, just-in-time image data can be timely image data that is captured at the onset of a triggering event.”)
As per claim 8, The device of claim 6, the processor being further configured to: detect whether the cabin of the vehicle is clean; (Adams paragraph 0025 discloses, “the image sensor 112 can be an in-vehicle image sensor for capturing image data of the vehicle interior.”) and store, in the non-volatile memory, the metadata indicating whether the cabin of the vehicle is clean. (Adams paragraph 0026 discloses, “The vehicle 110 can include one or more environment sensors 114. An environment sensor 114 can detect environment conditions and generate data for determining whether the environment conditions meet specified threshold values.”)
As per claim 10, The device of claim 1 further comprising: a transceiver configured to communicate with a remote server, wherein the processor is operably connected to the transceiver and is configured to operate the transceiver to upload the metadata to the remote server. (Adams paragraph 0042 discloses, “In some examples, the remote server 290 can include vehicle data 294. The vehicle data 294 can include data associated with a fleet of rental vehicles that the remote server 290 may manage. The vehicle data 294 may be stored in a database structure for tracking the vehicle make/model, mileage information, vehicle history, or successive image data representing vehicle condition of the respective vehicles 210.”)
As per claim 11, The device of claim 10, the processor being further configured to: operate the transceiver to upload the sensor data to the remote server. (Adams paragraph 0069 discloses, “The aerial just-in-time image data can provide additional image data to the vehicle 110 or to the remote server 290 for identifying vehicle condition changes and for documenting proof of damage at a time or time slot that is proximal to the detected environment condition change.”)
As per claim 17, The device of claim 1, further comprising: a transceiver configured to communicate with a remote server, wherein the processor and the transceiver are together configured as one of (i) a system on a chip and (ii) a system on a module. (Adams paragraph 0010 discloses, “The system includes a processor, an image sensor coupled to the processor, an environment sensor coupled to the processor, and a memory coupled to the processor.” And paragraph 0022 discloses, “The vehicle 110 includes a controller 102. The controller 102 includes one or more processors, memory, executable program instructions, and various input, output, and communication subsystems.”)
As per claim 18, The device of claim 17, wherein the transceiver is a cellular telephony transceiver configured to communicate with the remote server via a cellular telephony network. (Adams paragraph 0044 discloses, “The client device 240 can be a mobile device that is associated with a vehicle operator of one of the vehicles 210. A respective vehicle 210 or the remote server 290 may transmit a notification message to the client device 240, including image data representing the physical condition of the respective vehicle 210.”)
20. The device of claim 17, further comprising: a printed circuit board arranged within the housing, wherein the at least one sensor and the non-volatile memory are arranged on the printed circuit board, and wherein at least one of (i) the system on a chip is arranged on the printed circuit board and (ii) the system on a module is connected to a connector arranged on the printed circuit board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 2020/0175783 in view of De Silva US 2018/0126937.
As per claim 5, The device of claim 4, the processor being further configured to: determine a classification of a severity of the damage to the vehicle, the metadata the classification. (De Silva paragraph 0021 teaches, “An impact strength-determining module can include a crash severity determining unit which determines and outputs a value of the severity of the impact on the basis of predefined rules.” And De Silva paragraph 0030 teaches, “a low speed crash event can advantageously be documented for proof purposes, such as for cars for hire or rental vehicles, if appropriate with additional detection and documentation of the associated time and location.”)
            Adams discloses a system and method for vehicle condition inspection for shared vehicles. Adams does not disclose identifying the severity of damage to a ride share vehicle. De Silva teaches of the damage to a ride share vehicle and the severity of the damage. Therefore, at the time of filing it would have been obvious to one of ordinary skilled in art to incorporate the teachings of De Silva et.al. into the invention of Adams. Such incorporation is motivated by the need to ensure accurate identification to a ride share vehicle. 
As per claim 14, The device of claim 1, the processor being further configured to: switch the device from a first power mode to a second power mode in response to receiving a wakeup signal, wherein, in the first power mode of the device, the at least one sensor is powered off and does not capture sensor data and, in the second power mode of the device, the at least one sensor is powered on and captures sensor data. (De Silva paragraph 0032 teaches, “In particular it is possible to provide that a control unit has a bus wake up device which wakes up the vehicle databus and/or specific sensors from a sleeping state in order to carry out the accident detection. The wake-up device can have, in particular, at least one sensor for directly and/or indirectly detecting a movement variable of the vehicle and a corresponding vehicle bus interface.”)
As per claim 15, The device of claim 14, further comprising: a circuit connected to a power line of the vehicle and configured to (i) detect that an ignition of the vehicle has been activated and (ii) transmit the wakeup signal to the processor in response to detecting that the ignition of the vehicle has been activated. (De Silva paragraph 0032 teaches, “Within the scope of the invention it is possible to provide that the corresponding vehicle sensors and/or at least one control unit which is involved in the detection of the accident is/are active independently of whether the ignition of the vehicle is switched on.”)
As per claim 16, The device of claim 14, wherein the at least one sensor includes an acceleration sensor, the acceleration sensor being configured to transmit the wakeup signal to the processor in response to detecting an acceleration that exceeds a predetermined threshold.
Claims 9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 2020/0175783 in view of Hirose US 2019/0279487.
As per claim 9, The device of claim 6, the processor being further configured to: detect whether a passenger left behind an object in the cabin of the vehicle; and store, in the non-volatile memory, the metadata indicating whether the passenger left behind the object in the cabin of the vehicle. (Hirose paragraph 0015 teaches, “In the above aspect (2), the detector is configured to detect the forgotten item using reference information which is stored in a storage portion and based on an in-vehicle situation in a state without the forgotten item, and the vehicle control device further includes a learning unit configured to learn the reference information on the basis of at least one of registration information registered by the rider or the situation information.”)
            Adams discloses a system and method for vehicle condition inspection for shared vehicles. Adams does not disclose a whether an occupant has forgotten an item. Hirose teaches identifying whether a passenger has forgotten an item in a ride share vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hirose et.al. into the invention of Adams. Such incorporation is motivated by the need to ensure sage return to a passenger of a lost item.
As per claim 12, The device of claim 10, the processor being further configured to: detect whether a predetermined condition of the vehicle occurs based on the sensor data using a model; (Hirose teaches, “FIG. 3 is a functional configuration diagram of the first controller 120 and the second controller 160. The first controller 120 includes, for example, a recognizer 130 and a behavior plan generator 140. For example, the first controller 120 realizes a function based on artificial intelligence (AI) and a function based on a previously given model in parallel.”) and operate the transceiver to receive an update for the model from the remote server. (Hirose paragraph 0092 teaches, “Thus, the learning unit 154 may analyze the conversation of each rider in the occupant compartment acquired by the situation information acquirer 151, learn the analysis result, and appropriately update the setting list.”)
As per claim 13, The device of claim 12, wherein the update for the model was determined by the remote server at least in part based on the metadata uploaded by the device. (Hirose teaches, “FIG. 3 is a functional configuration diagram of the first controller 120 and the second controller 160. The first controller 120 includes, for example, a recognizer 130 and a behavior plan generator 140. For example, the first controller 120 realizes a function based on artificial intelligence (AI) and a function based on a previously given model in parallel.”)
As per claim 19, The device of claim 17, further comprising: a Global Navigation Satellite System (GNSS) receiver configured to determine a global position of the device, wherein the processor, the transceiver, and the GNSS receiver are together configured as the one of (i) the system on a chip and (ii) the system on a module. (Hirose paragraph 0046 teaches, “The navigation device 50 includes, for example, a global navigation satellite system (GNSS) receiver 51, a navigation HMI 52, and a route determiner 53. The navigation device 50 holds first map information 54 in a storage device such as a hard disk drive (HDD) or a flash memory. The GNSS receiver 51 specifies the position of the vehicle M on the basis of signals received from GNSS satellites.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666